                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      BOARD OF TRUSTEES OF THE                             CASE NO. C21-0209-JCC
        LOCALS 302 AND 612 OF THE
10
        INTERNATIONAL UNION OF                               ORDER
11      OPERATING ENGINEERS
        CONSTRUCTION INDUSTRY HEALTH
12      AND SECURITY FUND, et al.,

13                             Plaintiffs,
                       v.
14

15      BARRY CIVIL CONSTRUCTION, INC.,
        et al.,
16
                               Defendants.
17

18
            This matter comes before the Court on Plaintiffs’ motion for an order authorizing the
19
     release of information from the Washington State Employment Security Division (“ESD”) (Dkt.
20
     No. 9). Having thoroughly considered the motion and the relevant record, the Court hereby
21
     GRANTS the motion for the reasons explained herein.
22
            Plaintiffs, the Boards of Trustees of joint labor management trust funds governed by the
23
     Employee Retirement Income Security Act of 1974, allege that Defendants have failed to make
24
     employee benefit contributions to the funds. (See generally Dkt. No. 1.) Plaintiffs contend that
25
     they require payroll information to calculate amounts owing but that Defendant Barry Civil
26


     ORDER
     C21-0209-JCC
     PAGE - 1
 1   Construction, Inc. has informed them that it does not have the necessary records for payments

 2   owing relating to 2018 wages. (Dkt. No. 10 at 1–2.) Accordingly, Plaintiffs seek personnel

 3   information from the ESD to assist them in determining the amounts due. (Dkt. No. 9 at 1.)

 4   Specifically, Plaintiffs would like to subpoena “all records in the possession of the [ESD]

 5   regarding employees of Barry Civil Construction for January through December 2018.” (Dkt.

 6   No. 13 at 4.) Such records are ordinarily private and confidential, Wash. Rev. Code § 50.13.020,

 7   but they “shall be available” to parties in judicial proceedings “upon a written finding by the

 8   presiding officer that the need for the information or records in the proceeding outweighs any

 9   reasons for the privacy and confidentiality of the information or records,” Wash. Rev. Code at §

10   50.13.070. Plaintiffs ask the Court to make this finding. (See generally Dkt. No. 9.)

11          Having reviewed Plaintiffs’ motion, attached declaration, proposed subpoena, and the

12   relevant record, the Court FINDS that the need for the information and records Plaintiffs seek

13   from the ESD outweighs any reasons for their privacy and confidentiality. See Wash. Rev. Code

14   § 50.13.070. Accordingly, the Court GRANTS Plaintiffs’ motion (Dkt. No. 9) and

15   AUTHORIZES the issuance of the proposed subpoena (Dkt. No. 13). Plaintiffs should attach a

16   copy of this order to the subpoena.

17          DATED this 21st day of June 2021.




                                                          A
18
19

20
                                                          John C. Coughenour
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C21-0209-JCC
     PAGE - 2
